Citation Nr: 0209633	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-14 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a right 
femur fracture, post-operative open reduction and internal 
fixation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1980 to November 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which continued a 10 percent disabling 
rating for residuals of a right femur fracture.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no evidence of a malunion of the right femur, 
moderate recurrent subluxation or lateral instability of the 
knee, flexion limited to 30 degrees, or extension limited to 
15 degrees. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a right femur fracture, post-
operative open reduction and internal fixation, have not been 
met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.109, 3.321, Part 4, including § 4.71a, Diagnostic 
Codes 5255, 5257, 5260, 5261 (2001); 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  The 
veteran has been placed on notice of the pertinent law and 
regulations and informed of the evidence necessary to 
substantiate his claim. See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  Further notice of this 
information would be both redundant and unnecessary. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

The pertinent history is as follows.  In an August 1983 
rating decision, the veteran was granted service connection 
for residuals of a right femur fracture with internal 
derangement of the right knee and a 20 percent disabling 
rating was assigned from November 1981.  In a November 1984 
rating decision, the veteran's disability rating was 
decreased to 10 percent, effective May 1984. The veteran 
filed a request for an increased rating in September 1999.  
The 10 percent rating was continued in a February 2000 rating 
decision.  The veteran disagreed with the rating and 
initiated this appeal.

The veteran's residuals of a right femur fracture, post-
operative open reduction and internal fixation is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5255-
5257, as 10 percent disabling.  A 20 percent evaluation under 
diagnostic code 5255 is warranted for a malunion of the femur 
with moderate knee or hip disability.  A 20 percent 
evaluation is warranted under diagnostic code 5257 for 
moderate recurrent subluxation or lateral instability of the 
knee.

The Board has thoroughly reviewed the evidence of record and 
for the reasons set out below, finds that the currently 
assigned 10 percent for residuals of a right femur fracture, 
post-operative open reduction and internal fixation is 
appropriate, and there is no basis for a higher rating at 
this time.  In the instant case, though the RO has previously 
rated the veteran under Diagnostic Code 5255, the Board does 
not find any evidence of impairment of the femur, to include 
a malunion of the femur to warrant a rating under this code 
section.  Thus, the Board shall evaluate the veteran's 
disability using the more analogous rating criteria for the 
knee and leg. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
through 5261.

The objective clinical evidence of record shows that upon VA 
examination in January 2000, the veteran presented with the 
following subjective complaints: daily pain in his right knee 
and thigh radiating to his hip; giving out of his right leg; 
and his leg falling asleep after 5 to 10 minutes.  Upon 
physical examination, there was crepitation in the right 
knee, but no effusion, increased warmth, erythema, or 
instability of the joint.  Flexion of the knee was 3 to 120 
degrees with pain from 90 to 120 degrees; extension was to 0 
degrees with pain at 0. The veteran was able to stand on his 
right leg. He was able to squat to 170 degrees.  His gait was 
normal. He could walk on his toes a little, but not on his 
heels. Sensation and deep tendon reflexes were intact. Motor 
strength on the right lower extremity was 3 to 4/5.  
X-rays showed old middle third femur fracture and post-
operative open reduction and internal fixation.

While the Board notes the diagnosis of fracture of the right 
femur post-operative with internal derangement and 
ligamentous laxity of the right knee, upon physical 
examination no instability of right knee joint was found.  
Since there has been no evidence of moderate recurrent 
subluxation or lateral instability of the right knee, a 20 
percent rating is not warranted under Diagnostic Code 5257.  
As the veteran had full extension to zero degrees and flexion 
to 120 degrees, though notably with pain from 90 to 120 
degrees, his limitation of motion is non-compensable under 
Diagnostic Codes 5260 and 5261. 38 C.F.R. § 4.71a; See also 
Part 4, Plate II (normal extension is zero degrees and 
flexion is 140 degrees).

The veteran himself testified before the RO in July 2000, 
that he has pains in his right leg and knee, which radiate to 
his hip.  He further testified that his knee gives out, he 
has pain in his right leg and knee upon exertion, and this 
whole leg falls asleep when he sits down.  In light of the 
veteran's credible complaints of pain, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, have also been considered and are 
reflected in the currently assigned 10 percent rating under 
diagnostic code 5257.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

In conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than 10 percent 
disabling for residuals of a right femur fracture, post-
operative open reduction and internal fixation.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right femur fracture, post-operative open 
reduction and internal fixation, is denied. 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

